Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 1 of 11 PageID #: 1331



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
  ___________________________________
                                       )
  DOREEN S.,                           )
                                       )
             Plaintiff,                )
                                       )
       v.                              )    C.A. No. 20-128 WES
                                       )
  ANDREW M. SAUL, Commissioner,        )
  Social Security Administration,      )
                                       )
             Defendant.                )
  ___________________________________)

                               MEMORANDUM AND ORDER

        In    a     decision    denying   Plaintiff’s     application      for

  Supplemental Security Income (“SSI”), an administrative law judge

  (“ALJ”) applied an erroneous standard for determining the weight

  to give to the opinion of Plaintiff’s treating physician.                 As

  explained       below,   Plaintiff’s    benefits    application    may    be

  successful if analyzed under the correct standard.              Therefore,

  Plaintiff’s Motion to Reverse the Decision of the Commissioner,

  ECF No. 12, is GRANTED to the extent that it seeks remand for

  rehearing, and Defendant’s Motion to Affirm the Decision of the

  Commissioner, ECF No. 14, is DENIED. 1




        1The Court sustains in part Plaintiff’s Objections to the
  Report and Recommendation, ECF No. 18, and declines to adopt the
  Report and Recommendation, ECF No. 17.
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 2 of 11 PageID #: 1332



  I.     BACKGROUND

         In 2018, Plaintiff applied for SSI, claiming that she had

  been       disabled    since      2008.     See   Corrected      Social   Security

  Administrative Record (“R.”) 13, ECF No. 15. 2               Her application was

  denied.      Id. at 13.     At a later hearing, an ALJ granted Plaintiff’s

  request to reopen a previous SSI application from March 22, 2017.

  Id.    Plaintiff also amended her application to allege that she

  became disabled on March 22, 2017, rather than in 2008.                      Id.    At

  the    hearing,       the   ALJ    heard   testimony   from      Plaintiff    and    a

  vocational expert.          Id.

         The ALJ found that Plaintiff had two severe impairments,

  chronic obstructive pulmonary disease (“COPD”) and vertigo, and

  multiple non-severe impairments.               R. 16-17.    Nonetheless, the ALJ

  found that Plaintiff retained the residual functional capacity to

  be a fast food worker, a job she held in 2004 and 2005.                      Id. at

  16, 18-22.          To reach this conclusion, the ALJ relied on the

  opinions of two state agency medical consultants - who opined that

  Plaintiff had the requisite capacity for that work - over the

  opinions       of     Plaintiff’s     pulmonologist        and   other    treatment

  providers - who believed her capacity to be more limited.                    See id.

  at 20-21, 84-85, 94-95, 105-06, 116-18, 128-130, 372-389.                          The




         Plaintiff also applied for Disability Insurance Benefits
         2

  but later withdrew that application. R. 13.


                                             2
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 3 of 11 PageID #: 1333



  vocational      expert     testified    that,   at   the    residual      functional

  capacity opined by Plaintiff’s pulmonologist, Plaintiff would be

  unable to hold a job as a fast food worker.                   See id. at 71-72,

  374-75.

         Additionally,       the    ALJ   discounted     Plaintiff’s        testimony

  regarding her symptoms.           See id. at 19.      He found that, although

  her    “medically    determinable       impairments        could    reasonably   be

  expected      to   cause    the   alleged    symptoms[,]”          her   “statements

  concerning the intensity, persistence and limiting effects of

  these symptoms [we]re not entirely consistent with the medical

  evidence.”      Id. at 19.

         The ALJ therefore found that Plaintiff was not disabled.                  Id.

  at 22.       The Appeals Council denied her request for review, thus

  issuing a final decision ripe for review under 42 U.S.C. § 405(g).

  See id. at 1.

  II.    LEGAL STANDARDS

         The    Commissioner’s      factual    findings       are     conclusive   “if

  supported by substantial evidence.”              42 U.S.C. § 405(g).          Legal

  questions, on the other hand, are reviewed de novo.                       Seavey v.

  Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).             Where, as here, the Court

  has referred a dispositive matter to a magistrate judge for report

  and recommendation, the Court “must determine de novo any part of

  the magistrate judge’s disposition that has been properly objected

  to.”    Fed. R. Civ. P. 72(b)(3).

                                           3
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 4 of 11 PageID #: 1334



  III. DISCUSSION

        Plaintiff contends that the ALJ erred both by affording too

  little      weight    to   the    opinion       of    her    pulmonologist      and    by

  discounting Plaintiff’s testimony regarding her symptoms.                             See

  Mem. Supp. Pl.’s Mot. Reverse 7, 14, ECF No. 12-1.

        A.      Weight of Treating Physician’s Testimony

        For     cases    filed     prior   to     March       27,   2017,   a    treating

  physician’s opinion is given controlling weight if it is “well-

  supported      by     medically       acceptable       clinical     and       laboratory

  diagnostic techniques and is not inconsistent with the other

  substantial         evidence     in    [the]     case       record.”      20     C.F.R.

  § 416.927(c)(2).        Where an ALJ does not give controlling weight to

  a treating physician’s opinion, the ALJ is instructed to “consider

  all of the following factors in deciding the weight” to give the

  opinion:      the “[l]ength of the treatment relationship and the

  frequency of examination[,]” the “[n]ature and extent of the

  treatment relationship[,]” the “[s]upportability” of the opinion

  (i.e.,       clinical      observations,             laboratory     findings,         and

  explanations), the consistency of the opinion with the record as

  a whole, whether the physician is a specialist in the medical area

  at issue, and any other relevant factors.                         Id. § 416.927(c).

  Furthermore, the ALJ is required to “give good reasons . . . for

  the weight [given to a] treating source’s medical opinion.”                           Id.

  § 416.927(c)(2).

                                              4
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 5 of 11 PageID #: 1335



         Conversely, for cases filed on or after March 27, 2017, an

  ALJ “will not defer or give any specific evidentiary weight,

  including controlling weight, to any medical opinion(s) . . . ,

  including those from [the applicant’s] medical sources.” 20 C.F.R.

  § 416.920c(a).         The   most   important      factors     under     the    newer

  regulation       are   the   supportability       of    the   opinion     and    its

  consistency with the other record evidence.                   Id. § 416.920c(b),

  (c).    An ALJ “may, but [is] not required to, explain how [the ALJ]

  considered” factors other than supportability and consistency.

  Id. § 416.920c(b)(2).

         Plaintiff’s original SSI application was filed on March 22,

  2017.   R. 13.     Thus, this case is governed by the older regulation,

  which    gives    greater    deference       to   the   opinions    of    treating

  physicians.       See 20 C.F.R. § 416.927(c)(2).               However, the ALJ

  applied the newer standard, stating, “we will not defer or give

  any specific evidentiary weight, including controlling weight, to

  any prior administrative medical finding(s) or medical opinion(s),

  including those from your medical sources.”               R. 20.

         As both parties agree, this misstep was an error of law.                   See

  Mem. Supp. Pl.’s Mot. Reverse 7-8; Def.’s Mot. Affirm 10.                  Yet the

  Commissioner contends that the ALJ’s error was “harmless . . .

  because his evaluation of the medical opinions pass [sic] muster




                                           5
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 6 of 11 PageID #: 1336



  under the old regulations and interpretive case law.” 3           See Def.’s

  Mot. Affirm 10 (citations omitted).          Plaintiff disagrees, arguing

  that application of the correct standard would in fact change the

  outcome,    and   that    this   Court   would   exceed   its   authority   by

  assessing whether Plaintiff would have succeeded under the correct

  standard.    See Pl.’s Objs. to R. & R. 2. 4

        “While an error of law by the ALJ may necessitate a remand,

  a remand is not essential if it will amount to no more than an

  empty exercise.”         Ward v. Commr. of Soc. Sec., 211 F.3d 652, 656

  (1st Cir. 2000) (citations omitted).             In other words, “[w]here

  application of the correct legal standard could lead to only one

  conclusion,” remand is not necessary.              Id. (quoting Schaal v.

  Apfel, 134 F.3d 496, 504 (2d Cir. 1998)).             However, “[w]hen an


        3As the First Circuit has explained, the harmless error
  doctrine applies to evidentiary errors, not errors of law. Ward
  v. Commr. of Soc. Sec., 211 F.3d 652, 656 (1st Cir. 2000).
  Therefore, the Court “understand[s] the [Commissioner] to mean, in
  a colloquial sense, that there was no harm from the ALJ’s use of
  an erroneous ground of decision because there was an independent
  ground on which affirmance must be entered as a matter of law.”
  Id. (citations omitted).

        4The Commissioner also argues that Plaintiff’s Objections to
  the Report and Recommendation should be rejected because they
  retread ground already covered in her Motion to Reverse.       See
  Def.’s Resp. to Pl.’s Objs. to R. & R. 2. The Commissioner has
  the rule backwards.    As explained in the First Circuit opinion
  cited by the Commissioner, a party’s objections to a report and
  recommendation must be limited to arguments previously raised.
  See Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co., 840
  F.2d 985, 990–91 (1st Cir. 1988) (“[A] party [cannot be] allowed
  to feint and weave at the initial hearing, and save its knockout
  punch for the second round.”).
                                           6
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 7 of 11 PageID #: 1337



  agency     has   not    considered        all   relevant      factors   in    taking

  action, . . . the reviewing court ordinarily should remand the

  case to the agency.”           Seavey, 276 F.3d at 12 (Fla. Power & Light

  Co. v. Lorion, 470 U.S. 729, 744 (1985)).

        Here, under the applicable standard, the ALJ was required to

  give controlling weight to the pulmonologist’s opinion unless

  (1) the opinion was not well-supported or (2) it was inconsistent

  with other substantial evidence in the record.                   See 20 C.F.R. §

  416.927(c)(2).         The ALJ did not explicitly make either finding.

  However,     the   ALJ        stated     that   the    pulmonologist’s       opinion

  “contradict[ed] the State agency medical consultants’ opinions,”

  finding “that the limitations addressed by the State agency are

  more consistent with the longitudinal medical evidence of record

  than that of [the treating pulmonologist].”                R. 20.   Thus, the ALJ

  impliedly    found      the    reports     of   the   state   consultants     to   be

  substantial pieces of evidence that were inconsistent with the

  pulmonologist’s opinion.               See R. 20.     The Court concludes that

  there was sufficient evidence to support this finding.                  See R. 82-

  85, 91-95, 102-06, 114-18, 126-130; see also Pelletier v. Colvin,

  CA 13-651 ML, 2015 WL 247711, at *14 (D.R.I. Jan. 20, 2015) (“The

  expert opinion of a non-examining source . . . may amount to

  substantial evidence where it represents a reasonable reading of

  the entirety of the relevant medical evidence.” (citing 20 C.F.R.



                                             7
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 8 of 11 PageID #: 1338



  § 404.1527(e)).        Thus, it is unlikely that the ALJ would give

  controlling weight to the pulmonologist’s opinion on remand.

         However, under the applicable regulation, an opinion that is

  not given controlling weight must still be evaluated under the

  factors listed in 20 C.F.R. § 416.927(c).                Some of those factors

  were not analyzed in the ALJ’s decision.               This is not surprising,

  as the erroneously applied regulation does not require these

  missing factors to be discussed.              See 20 C.F.R. § 416.920c(b)(2).

  For example, under the pertinent regulation, the opinion of a

  physician who has examined the applicant is weighed more heavily

  than   the   opinion   of     a   non-examining       source.     See   20    C.F.R.

  § 416.927(c)(1).        The       ALJ   found   the    opinions   of    the   state

  consultants to be more “persuasive” than those of the treating

  pulmonologist without discussing the fact that the consultants had

  not examined Plaintiff.           See R. 20.    Additionally, the applicable

  regulation favors opinions from treating sources because “these

  sources are likely to be the medical professionals most able to

  provide a detailed, longitudinal picture of [the applicant’s]

  medical impairment(s) and may bring a unique perspective to the

  medical evidence that cannot be obtained from the objective medical

  findings alone or from reports of individual examinations.”                      20

  C.F.R. § 416.927(c)(2).            Although the ALJ acknowledged that the

  pulmonologist was a treating source and that the consultants were

  not, he did not grapple with the prior regulation’s preference for

                                            8
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 9 of 11 PageID #: 1339



  a treatment provider’s perspective.          See R. 20-21.   Lastly, under

  the older regulation, an ALJ should “give more weight to the

  medical opinion of a specialist about medical issues related to

  his or her area of specialty than to the medical opinion of a

  source who is not a specialist.” 20 C.F.R. § 416.927(c)(5). Here,

  the primary impairment at issue was chronic obstructive pulmonary

  disease    (“COPD”),    clearly    within   the   pulmonologist’s   area    of

  expertise.     The state consultants do not appear to have any

  specialization in this area. 5        See R. 85, 118.    While the ALJ was

  certainly    aware     of   the   pulmonologist’s   specialty,   the   ALJ’s

  decision gives no indication that the pulmonologist’s opinion was

  afforded any deference based on that specialization.             See id. at

  20-21.

        Thus, there is good reason to believe that, had the ALJ

  applied the correct standard, he would have given additional weight

  to the treating physician’s opinion.         Given the pivotal importance

  of that opinion, the Court concludes that remand would not be an

  empty exercise.        The Commissioner’s final decision is therefore

  vacated for reconsideration under the appropriate regulation.

        B.    Subjective Symptoms

        Next, Plaintiff argues that the ALJ erred in discounting her

  testimony regarding the severity of her symptoms.            See Mem. Supp.


        5Plaintiff states that the consultants are internists.               See
  Pl.’s Objs. to R. & R. 6 (citations omitted).
                                         9
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 10 of 11 PageID #: 1340



   Pl.’s Mot. Reverse 14; Pl.’s Objs. to R. & R. 2, 9.                       An ALJ must

   “evaluate     the   intensity      and    persistence        of    an     individual’s

   symptoms     such   as   pain    and   determine      the   extent       to    which    an

   individual’s symptoms limit his or her ability to perform work-

   related activities.”        SSR 16–3p, 82 Fed. Reg. at 49464.                    As part

   of    this   inquiry,     the    ALJ     must    consider,        inter       alia,    the

   “individual’s statements about the intensity, persistence, and

   limiting effects of symptoms.”                 Id.; see generally Coskery v.

   Berryhill, 892 F.3d 1, 4 (1st Cir. 2018) (discussing SSR 16–3p and

   its   predecessor).         Moreover,     an    ALJ   “will       not   disregard       an

   individual’s    statements       about    the    intensity,       persistence,         and

   limiting effects of symptoms solely because the objective medical

   evidence does not substantiate the degree of impairment-related

   symptoms alleged by the individual.”               SSR 16–3p, 82 Fed. Reg. at

   49465.

         Here, Plaintiff testified that she experiences shortness of

   breath, shakiness, and dizziness.                R. 18-19.        Additionally, she

   stated that she sometimes needs to lie down for long stretches of

   time due to difficulty breathing.               Id. at 18.    The ALJ found that

   Plaintiff’s medical conditions could reasonably be expected to

   cause those symptoms.           Id. at 19.        However, he determined that

   those    symptoms    were       “inconsistent      because        the     longitudinal

   evidence of record d[id] not support them.”                        Id.        The Court

   concludes that there is substantial (though not overwhelming)

                                            10
Case 1:20-cv-00128-WES-LDA Document 20 Filed 05/27/21 Page 11 of 11 PageID #: 1341



   evidence to support that determination. See id. and records cited.

   Therefore, the ALJ’s decision to discredit Plaintiff’s testimony

   does not provide an independent basis to reverse or vacate.

         Nonetheless, as explained above, the ALJ must reevaluate the

   weight   given   to   the    pulmonologist’s       opinion    on    remand.       The

   pulmonologist took a dimmer view of Plaintiff’s physical abilities

   than did the state consultants.               If the pulmonologist’s opinion

   were given more weight, it would help corroborate Plaintiff’s

   testimony   regarding       her    symptoms.       Thus,    the    ALJ’s   findings

   regarding    Plaintiff’s          subjective     symptoms     should       also   be

   reconsidered on remand.

   IV.   CONCLUSION

         Plaintiff’s     Motion        to   Reverse     the     Decision      of     the

   Commissioner, ECF No. 12, is GRANTED to the extent that it seeks

   remand for rehearing, and Defendant’s Motion to Affirm the Decision

   of the Commissioner, ECF No. 14, is DENIED.                Pursuant to sentence

   four of 42 U.S.C. § 405(g), the Commissioner’s decision is vacated,

   and the matter is remanded for further proceedings.


   IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: May 27, 2021




                                            11
